DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/24/2021, with respect to the rejection(s) of claim(s) 12 and 26 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ofek U.S. PGPub 2017/0338736 and Hong U.S. PGPub 2017/0077806.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ofek U.S. PGPub 2017/0338736.
Regarding claim 12, Ofek discloses a power supply system comprising: a power stage configured to convert an input voltage to an output voltage (e.g. Fig. 1-2B); a power supply controller storing a control parameter (e.g. operating parameter) to control operations of the power stage (e.g. pg. 7-8, ¶121; Fig. 1-2B); a metering circuit configured to sense measured conditions of the power stage, the metering circuit including a voltage sensor configured to sense the input voltage of the power stage (e.g. pg. 7, ¶118-119; pg. 11, ¶142; Fig. 1-2A); and a system performance controller (e.g. main controller) connected to the power supply controller and the metering circuit, the system performance controller configured to periodically monitor an energy conversion efficiency (e.g. actual efficiency) of the power stage during operation of the power stage and periodically update the control parameter (e.g. pg. 7, ¶119; pg. 8, ¶125-126; pg. 11, ¶141-146; Fig. 1-2B), the system performance controller including: an efficiency computation circuit configured to compute the energy conversion efficiency (e.g. actual efficiency) of the power stage based on the measured conditions (e.g. pg. 1, ¶8; pg. 2, ¶44; pg. 3-5, ¶48-53 and 55-63; Fig. 3-7); and a control manipulation module configured to modify the control parameter (e.g. adjusted operating parameter) until the energy conversion efficiency achieves a threshold condition (e.g. optimal efficiency), the system performance controllers configured to provide the modified updated control parameter to the power supply controller (e.g. pg. 7, ¶119; pg. 8, ¶125-126; pg. 11, ¶141-146; Fig. 1-2B), the system performance controller configured to determine a change to the input voltage of the power stage (e.g. varying input voltage) and update the control parameter (e.g. adjusted operating parameter) in response to the input voltage being determined as changed (e.g. pg. 7, ¶119; pg. 8, ¶125-126; pg. 11, ¶141-146; Fig. 1-2B).
 	Regarding claim 13, Ofek discloses the power supply system of claim 12, wherein the measured conditions include the input voltage, input current, output voltage, and output current (e.g. pg. 7, ¶118-119; pg. 11, ¶142).
 	Regarding claim 14, Ofek discloses the power supply system of claim 12, wherein the metering circuit includes one or more analog-to-digital converters configured to convert the measured
conditions from an analog format to a digital format (e.g. pg. 13, ¶156-157).
 	Regarding claim 15, Ofek discloses the power supply system of claim 12, wherein the control parameter includes a zero-voltage switching (ZVS) control parameter, a switching frequency, a pulse width, a duty cycle, or a dead time (e.g. pg. 7, ¶119; pg. 16, ¶179).
Claim(s) 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong U.S. PGPub 2017/0077806.
Regarding claim 26, Hong discloses a power supply system comprising: a plurality of power stages (e.g. pg. 1-2, ¶5-6, 12-13 and 16; pg. 2-3, ¶17-18 and 22; pg. 4, ¶24 and 26; Fig. 1A); a power supply controller storing a control parameter to control operations of the plurality of power stages, the control parameter including a phase transition parameter that indicates a timing of when to deactivate or activate one or more of the plurality of stages (e.g. adjustment values added to the phase shift) (e.g. pg. 1-2, ¶5-6, 12-13 and 16; pg. 2-3, ¶17-18 and 22; pg. 4, ¶24 and 26; Fig. 1A); a metering circuit configured to sense measured conditions (e.g. input currents) of the plurality of power stages (e.g. pg. 1-2, ¶5-6, 12-13 and 16; pg. 2-3, ¶17-18 and 22; pg. 4, ¶24 and 26; Fig. 1A); and a system performance controller (e.g. controller) connected to the power supply controller and the metering circuit, the system performance controller configured to periodically monitor an energy conversion efficiency of the power stage during operation of the power stage and periodically update the control parameter (e.g. pg. 1-2, ¶5-6, 12-13 and 16; pg. 2-3, ¶17-18 and 22; pg. 4, ¶24 and 26; Fig. 1A), the system performance controller including: an efficiency computation circuit configured to compute the energy conversion efficiency of the plurality of power stages based on the measured conditions (e.g. pg. 1-2, ¶5-6, 12-13 and 16; pg. 2-3, ¶17-18 and 22; pg. 4, ¶24 and 26; Fig. 1A); and a control manipulation module configured to modify the control parameter until the energy conversion efficiency (e.g. power efficiency) achieves a threshold condition (e.g. optimal power efficiency), the system performance controller configured to provide the updated control parameter to the power supply controller (e.g. pg. 1-2, ¶5-6, 12-13 and 16; pg. 2-3, ¶17-18 and 22; pg. 4, ¶24 and 26; Fig. 1A). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ofek as applied to the claims above, and further in view of Hong U.S. PGPub 2017/0077806.
Ofek does not explicitly disclose multiple power stages and using a phase transition parameter relating to phase shedding or phase adding.
 	Hong discloses a power supply system, with a first power stage, and the power supply system includes a second power stage, the control parameter including a phase transition parameter relating to phase shedding or phase adding (e.g. pg. 1-2, ¶5-6, 12-13 and 16; pg. 2-3, ¶17-18 and 22; pg. 4, ¶24 and 26; Fig. 1A).
 	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use control a phase transition parameter. One of ordinary skill in the art would have been motivated to do this since they allow for measured analog data to be used by a digital device.
 	Therefore, it would have been obvious to modify Ofek with Hong to obtain the invention as specified in claim 14.

Allowable Subject Matter
Claims 1-5, 7-11 and 17-22 are allowed.


Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
February 17, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116